EXHIBIT 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingAnnual Report on Form 10-K/A of Zhong Sen International Tea Company for the period ending May 31, 2010, I, Binquan Zhang, Chief Financial Officer of Zhong Sen International Tea Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchAnnual Report of Form 10-K/A for theperiod ending May 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K/A for theperiod ended May 31, 2010, fairly represents in all material respects, the financial condition and results of operations of Zhong Sen International Tea Company. Date: May23, 2011 Zhong Sen International Tea Company By: /s/Binquan Zhang Binquan Zhang ChiefFinancial Officer
